DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments have been fully considered and are persuasive. The rejections are withdrawn.
Allowable Subject Matter
Claims 1-19 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments have been fully considered and are persuasive. In particular, no prior art teaches:
the information handling manager configured to: apply the parsed input data and the identified category to an operating state detected by a sensor
dynamically translate the identified category to a NL navigation instruction congruent with the parsed sub-component; and 
monitor the operating state detected by the sensor, and responsive to a change in the detected operating state identify an existing category proximal to the changed operating state; and 
dynamically translate the identified existing category to an updated NL navigation instruction congruent with the changed detected operating state, wherein the information identifying the one or more objects or landmarks is incorporated into the updated NL navigation instruction.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
French et al. US 2017/0030726 generally teaches an enhanced navigation tool that allows planning according to a user specified criteria for the emotion state of people along a route/destination. This is done by filtering a pool of users contributing emotion metrics corresponding to part of a navigation plan.
As similar to above, while the French reference determines routes according to user emotions, it does not detect changes in operating states and/or find categories related to the changed operating state in order to update the navigational route.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN W FIGUEROA whose telephone number is (571)272-4623.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571)270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kevin W Figueroa/Examiner, Art Unit 2124